Title: To Thomas Jefferson from Thomas Barclay, 22 August 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 22 Aug. 1792. He encloses a copy of his 31 July letter, but is no longer confident that by the end of September Suliman or Ischem will be sole sovereign of Morocco. For the last three weeks “our Eyes have been anxiously turned towards Barbary in expectation of the result of a Very Novel experiment which has been made in that Country.” According to accounts received yesterday, some of the leading people in the kingdom of Morocco, including the governors of Abda, Duguela, and Eramna, invited a number of people from neighboring provinces to attend a convention in order to settle the succession conflict. Opposed alike to Ischem and Suliman, the members of the convention proposed to set aside the Sharif family, but they were unable to agree on an acceptable person and could do no more than swear to preserve peace and suppress banditry. He will forward communications promised by a writer from Mogador if they are worth TJ’s attention. Notwithstanding the  opposition of the British consul at Morocco, three captains in Suliman’s service who came here from Tangier purchased three brigantines. He believes they are intended for commercial purposes, but will be a little apprehensive if affairs in Morocco remain unsettled.
